DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 09/07/2021, with respect to claims 1-2 have been fully considered and are persuasive.  The double patenting rejections and 101 rejection of 06/01/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-2 would be allowable if rewritten or amended or if terminal disclaimers are filed to overcome the double patenting rejection(s) and the rejection under 35 USC 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Salami teaches conversion of LP parameters between sampling rates (Abstract, para [0063-65]), calculation of a power spectrum using a unit circle (para [0068], [0075-77]), calculating autocorrelation coefficients (para [0062], [0077-79]), and converting autocorrelation coefficients to second LP coefficients at a different frequency (para [0062]). However, Salami does not teach “(N1-1)(F2-F1)/F1 number of power spectrum components corresponding to more than F1 and F2 or less are obtained by extrapolating the power spectrum calculated using the calculated LSP coefficients” in combination with the other limitations of the claims. Salami teaches K(S2/S1) as the length of the extended power spectrum, corresponding to N1(F2/F1) in the instant application. The difference between N2 and N1 would then be N1(F2/F1)-N1, which can be written as (N1)(F2-F1)/F1. Hence, Salami does not teach the combination of limitations of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0178649 A1 para [0078], [0087] teach different sampling frequencies and LSF coefficients located on a unit circle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.